     Case 1:11-cr-00435-VM Document 74 Filed 07/02/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                        7/2/2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    11 CR 435 (VM)
     - against -                   :
                                   :    ORDER
JOSE LOUIS MATA,                   :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

        On March 28, 2014, the Court sentenced defendant Jose

Louis Mata (“Mata”) to a total term of imprisonment of 360

months, followed by three years’ supervised release. (See

Dkt. No. 381.) Mata is serving his sentence at FCI Gilmer.

        By letter dated June 17, 2020 and received by the Court

on    July   1,   2020,   Mata   requested   immediate   compassionate

release pursuant to 18 U.S.C. Section 3582(c)(1)(A) (“Section

3582”). (See Dkt. No. 73.) Mata contends that he is at high

risk of contracting COVID-19 and, if he does, suffering

serious illness and death. Mata notes that he is 47 and

suffers       from     hypertension,        cardiovascular     disease,

inflammation of lungs, epididymitis, gastro-esophageal reflux

disease, mental health issues, dysphagia, congenital hiatus

hernia, is a former smoker, and has a family history of colon

cancer, alcohol abuse, elevated lipids, dyslipidemia, and

substance abuse. He also states that he is immunocompromised

and that FCI Gilmer has had confirmed cases of COVID-19. Mata



                                        1
  Case 1:11-cr-00435-VM Document 74 Filed 07/02/20 Page 2 of 5



asks that he be placed on home confinement, with electronic

monitoring, to reduce his risk of contracting COVID-19. Mata

attaches as an exhibit to his letter a request for release

that he submitted to the Warden of FCI Gilmer on May 1, 2020.

Mata writes that, as of June 17, the Warden had not responded

to his request. Mata also requests the appointment of counsel

pursuant to 18 U.S.C. Section 3006A(a)(1) and (c).

     Section   3582   allows    a   court   to   reduce   a   term   of

imprisonment or supervised release after considering the

factors set forth in 18 U.S.C. Section 3553(a) and finding

that “extraordinary and compelling reasons warrant such a

reduction.” See Section 3582. However, a court may do so only

upon motion of the Director of the Bureau of Prisons (“BOP”)

or “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever

is earlier.” See id.

     As Mata points out, the 30-day provision applies in this

case. Mata submitted the request to the Warden on May 1, and,

as of June 17 –- more than 30 days later -- the Warden had

taken no action. See United States v. Resnick, No. 14 CR 18,

2020 WL 1651508, at *6 (S.D.N.Y. Apr. 2, 2020); cf. United


                                     2
  Case 1:11-cr-00435-VM Document 74 Filed 07/02/20 Page 3 of 5



States v. D’Acunto, No. 18 CR 14, 2020 WL 1904007, at *2

(S.D.N.Y. Apr. 16, 2020).

     However, the Court must deny Mata’s request. To order a

reduction     in   sentence     under       the       compassionate      release

statute,     the   Court    must     find       that     “extraordinary         and

compelling    reasons      warrant    such        a    reduction”      and    must

consider the factors in 18 U.S.C. Section 3553(a). See 18

U.S.C. §§ 3582(c)(1)(A); 3582(c)(1)(A)(i). Section 1B1.13 of

the United States Sentencing Guidelines (“Section 1B1.13”)

provides     guidance      on   the        circumstances         under        which

“extraordinary and compelling reasons” exist, including, but

not limited to, serious medical conditions such as “a terminal

illness”     or    “end-stage      organ       disease.”     Section         1B1.13

Application Note 1(A)(i). “Terminal illness” is defined as “a

serious and advanced illness with an end of life trajectory”

such as “metastatic solid-tumor cancer, amyotrophic lateral

sclerosis    (ALS),     end-stage     organ           disease,   and    advanced

dementia.” U.S.S.G. § 1b1.13, Application Note 1(A)(i).

     While the Court understands Mata’s concerns, it is not

persuaded that Mata has demonstrated the extraordinary and

compelling reasons that warrant a sentence reduction at this

time. Mata is not terminally ill, and he does not contend

that FCI Gilmer is unable to manage his conditions. The Court

observes that, as of the date of this order, the United States


                                           3
  Case 1:11-cr-00435-VM Document 74 Filed 07/02/20 Page 4 of 5



Bureau of Prisons reports that no inmates or staff at FCI

Gilmer currently test positive for COVID-19 and that six

inmates who had COVID-19 at the facility have recovered.1 This

and other courts have denied compassionate release motions

based     on   a   determination     that       similarly    serious     medical

conditions, even in the midst of the COVID-19 pandemic, do

not       constitute      extraordinary         and   compelling         reasons

warranting a sentence reduction.                See e.g., United States v.

Garcia, No. 18 CR 802-04, 2020 WL 2468091, at *5-6 (S.D.N.Y.

May 13, 2020) (denying compassionate release to 62-year-old

individual         with    asthma,     high       blood      pressure,         high

cholesterol, diminished lung capacity, and a clogged artery

despite 40 documented cases of COVID-19 at the facility where

he was housed); United States v. Brady, No. 18 CR 316, 2020

WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (acknowledging

serious        nature     of   medical          conditions     but       denying

compassionate        release   where     conditions         were    stable      and

managed in a BOP facility although four percent of the inmates

and staff at the facility tested positive for COVID-19).

      The Court recognizes that medical conditions at FCI

Gilmer     conceivably     could     change      materially,       so   that    the

facility would be unable to provide Mata with health care




      1   See https://www.bop.gov/coronavirus/.


                                            4
     Case 1:11-cr-00435-VM Document 74 Filed 07/02/20 Page 5 of 5



appropriate        to    his   needs.   If        Mata       is    able    to    present

sufficient evidence supporting such a showing, he may renew

the motion at that time.

        Finally, Mata provides no explanation as to why he

requests appointment of counsel. In any event, as Mata’s

motion is unsuccessful on the merits, in accordance with its

discretion,        the    Court      denies           Mata’s      request       for     the

appointment of counsel at this time.

        Accordingly, it is hereby

        ORDERED that the motion of defendant Jose Louis Mata for

compassionate release (Dkt. No. 381) is DENIED; and it is

further

        ORDERED that the request of defendant Jose Louis Mata to

be     appointed    counsel     is    DENIED.          The     Clerk      of    Court   is

respectfully       directed     to    mail        a    copy       of   this     Order   to

defendant Jose Louis Mata.

        SO ORDERED.

Dated:        New York, New York
              2 July 2020



                                                      _______________________
                                                            Victor Marrero
                                                               U.S.D.J.




                                              5
